DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 13-18, 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesler et al. US 20120112532.
Regarding claim 1 (Currently Amended), Kesler discloses a mains power fixture comprising: 
mains input terminals [Fig. 40, DC or AC source 2502, par. 0504] or wires configured to be coupled to mains power supply [par. 0504, home electrical outlet; par. 0750, 120 VAC or 230 VAC]; 
a wireless charging area [Fig. 38, the area between source resonator 102S and device resonator 102D, par. 0490. Fig. 77, at the surface of source resonator 7714; Fig. 78, the proximity of source resonator 7804, pars. 0750, 0752];  
a rectifier [Fig. 40, AC/DC converter 2408S serves as a rectifier, pars. 0504, 0505. Also, Fig. 39, rectifier circuit 2404, par. 0500] coupled to the mains input terminals [Fig. 40, DC or AC source 2502, par. 0504]; and 
a wireless charger [Fig. 40, comprising power amplifier 2504, impedance matching 2402S, source resonator 102S, pars. 0490, 0504.  Fig. 77, source resonator 7712, 7714; Fig. 78, source resonator 7804] directly electrically connected to the rectifier [as shown in Fig. 40; also pars. 0750-0752], the wireless charger comprising: 
a ferrite core in proximity to the wireless charging area [pars. 0315, 0318], 
a transmitter coil [pars. 0315, 0318] wrapping around the ferrite core, and 
a driver [Fig. 44, supply/drive signals 4004] configured to receive a rectified voltage from the rectifier and to drive the transmitter coil at a switching frequency [par. 0504], wherein the rectifier does not include a voltage regulation stage [par. 0510 … rectifier circuitry may be composed of discrete diodes, or use diodes integrated on a single chip. Additionally, there is no disclosure that states the AC/DC converter 2408S has a voltage regulation stage].
Regarding claim 7, Kesler discloses the mains power fixture of claim 1, wherein the switching frequency is between 80 kHz and 300 kHz inclusive [pars. 0354, 0403, 0504].
Regarding claim 8, Kesler discloses the mains power fixture of claim 1, wherein the switching frequency is 6.78 MHz [pars. 0068, 0354, 0504].
Regarding claims 9 and 34, Kesler discloses the mains power fixture of claim 1, further comprising a cover [surface cover of the outlet shown in Figs. 77and 78] at least partially surrounding the wireless charging area [Fig. 77, source resonators 7712, 7714; par. 0750]. 
Regarding claim 13, Kesler discloses the mains power fixture of claim 1, further comprising: 
a switch [Fig. 43, coupler/switch 4002] coupled to a first input terminal of the mains input terminals [Fig. 43, power source 4004], the switch configured to be coupled to a load [Fig. 43, device power load 4008], the load being different from a load chargeable via the wireless charging area [Fig. 43, Port 1 measurement circuitry, turning/impedance matching circuit 2402S and source loop 102S all constitute a load that is different from load 4008. Pars. 0524-0526]; and a controller [Fig. 43, processor 2401S] configured to control the switch to turn on and off the load [pars. 0506, 0507, 0523, 0527].
Regarding claim 14, Kesler discloses the mains power fixture of claim 13, wherein the controller is configured to control the switch while the driver is driving the transmitter coil at the switching frequency [pars. 0523, 0527].  
Regarding claim 15, Kesler discloses the mains power fixture of claim 1, wherein the ferrite core being in proximity to the wireless charging area comprises the ferrite core being in contact with the wireless charging area [Fig. 38, the area between source resonator 102S and device resonator 102D is the “wireless charging area”, thus the core is automatically in contact with this area, par. 0490. And similarly for: Fig. 77, at the surface of source resonator 7714; Fig. 78, the proximity of source resonator 7804, pars. 0750, 0752].
Regarding claim 16 (Currently Amended), Kesler discloses a light switch [Figs. 77 and 78; light 7704 receives wireless power from source resonator 7804, which is integrated into outlet 7806. The power and control circuitry 7808 of the source may be integrated into the outlet cover and provides switching for the light, pars. 0750, 0753. See also pars. 0570, 0571] comprising: 
mains input terminals [Fig. 40, DC or AC source 2502, par. 0504] configured to be coupled to mains power supply [par. 0504, home electrical outlet; par. 0750, 120 VAC or 230 VAC]; 
a wireless charging area [Fig. 77, at the surface of source resonator 7714; Fig. 78, the proximity of source resonator 7804, pars. 0750, 0752]; 
a rectifier [Fig. 40, AC/DC converter 2408S serves as a rectifier] coupled to the mains input terminals [Fig. 40, DC or AC source; par. 0504]; 
a wireless charger [Fig. 77, source resonator 7712, 7714. Fig. 78, source resonator 7804] coupled to the rectifier, the wireless charger comprising: a ferrite core in contact with the wireless charging area [pars. 0315, 0318], a transmitter coil wrapping around the ferrite core [pars. 0044, 0315], and a driver [Fig. 44, supply/drive signals 4004] configured to receive a rectified voltage from the rectifier and to drive the transmitter coil at a switching frequency [par. 0504]; 
a switch [Fig. 43, coupler/switch 4002] coupled to a first input terminal of the mains input terminals [Fig. 43, power source 4004], the switch configured to be coupled to a load [Fig. 43, device power load 4008], the load being different from a load chargeable via the wireless charging area [Fig. 43, Port 1 measurement circuitry, turning/impedance matching circuit 2402S and source loop 102S all constitute a load that is different from load 4008. Pars. 0524-0526]; and 
a controller [Fig. 43, processor 2401S] configured to control the switch to turn on and off the load [pars. 0506, 0507, 0523, 0527].
Regarding claim 17, Kesler discloses further comprising a magnet disposed on a surface of the wireless charging area [repeater resonator 7708 (an electromagnet) is on the underside surface of the cabinet shown in Fig. 77, which is part of the wireless charging area].
Regarding claim 18, Kesler discloses wherein the switch comprises a relay [par. 0691].
Regarding claim 29 (New), Kesler discloses the mains power fixture of claim 1, wherein the driver [Figs. 43 and 44, supply/drive signals 4004]is configured to be powered by a line voltage of a mains [Fig. 40, DC or AC source 2502. Absent any other disclosure, at least one line voltage of the source shown in 4004 or 2502 is considered the means of power].
Regarding claim 30 (New), Kesler discloses the mains power fixture of claim 1, wherein the rectifier is directly coupled to the mains input terminals [Fig. 40, the rectifier 2408S is shown as receiving electricity directly from the mains 2502].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesler et al. US 20120112532 in view of Kallman et al.  US 20170250578.
Regarding claim 2, Kesler discloses the mains power fixture of claim 1, but is silent on: wherein the ferrite core comprises a base, a first leg having a first end in contact with a first portion of the base, and a second leg having a first end in contact with a second portion of the base, the first portion of the base located at a distance greater than o mm from the second portion of the base, the first leg having a second end proximate to the wireless charging area, the second leg having a second end proximate the wireless charging area, the first leg being separated from the second leg by air, and wherein the transmitter coil comprises a first winding wrapping around the first leg and a second winding wrapping around the second leg.
Kallman discloses: wherein the ferrite core [Figs. 13, transformer cores 1308, 1310; Fig. 14A, transformer core 1402] comprises a base, a first leg having a first end in contact with a first portion of the base, and a second leg having a first end in contact with a second portion of the base, the first portion of the base located at a distance greater than o mm from the second portion of the base, the first leg having a second end proximate to the wireless charging area, the second leg having a second end proximate the wireless charging area, the first leg being separated from the second leg by air, and wherein the transmitter coil comprises a first winding wrapping around the first leg and a second winding wrapping around the second leg [as shown in Figs. 13 and 14A; 1308, 1310, 1402; pars. 0020, 0117]. 
Kesler and Kallman are analogous wireless power transfer devices that utilize wire wrapped around a core(s). Kallman is evidence that it is common knowledge in the art to utilize a U transformer with windings on both legs, as recited, as a wireless power transfer device. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate Kallman’s teachings into Kesler, for the benefit of providing more consistent alignment (and therefore more reliable power transfer performance) between complementary transformer cores in different receiving devices [Kallman, par. 0116].
Regarding claims 3 and 32, Kallman discloses the mains power fixture of claim 2, wherein the ferrite core has a U shape, and wherein each end of the U shaped ferrite core is in proximity to the wireless charging area [as shown in Figs. 13 and 14A; transformer cores 1308, 1310, 1402; par. 0110, 0117].  
Regarding claims 4 and 33, Kallman discloses the mains power fixture of claim 3, but does not explicitly disclose: wherein the U shaped ferrite core comprises a depth of about 12 mm, a width of about 25 mm, and a height of about 20 mm.  
However, Kallman discloses that the dimensions of the cores may be varied as needed to facilitate efficient transfer of magnetic flux [par. 0117]. 
Therefore, under KSR analysis, it would simply be a matter of optimization for ordinary skill to arrive at "a depth of about 12 mm, a width of about 25 mm, and a height of about 20 mm" in order to accommodate efficient wireless transfer of power to the variety of devices Kesler contemplates supplying [e.g. Kesler, par. 0035]. 
Additionally, designing to such specification of "a depth of about 12 mm, a width of about 25 mm, and a height of about 20 mm" would not result in anything unpredictable, but merely another means of accommodate efficient wireless transfer of power to the variety of devices Kesler contemplates supplying [e.g. Kesler, par. 0035]. 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5, Kallman discloses the mains power fixture of claim 2, wherein the first leg comprises a first ferrite rod and the second leg comprises a second ferrite rod [Fig. 13, as shown in cores 1308, 1310, par. 0110].  
Regarding claim 6, Kallman discloses the mains power fixture of claim 2, wherein the base, the first leg, and the second leg are formed as a single and uniform ferrite core [Fig. 13, as shown in cores 1308, 1310, par. 0110]. 
 Regarding claim 31 (New), Kesler discloses a mains power fixture comprising: 
mains input terminals [Fig. 40, DC or AC source 2502, par. 0504] or wires configured to be coupled to mains power supply [par. 0504, home electrical outlet; par. 0750, 120 VAC or 230 VAC]; 
a wireless charging area [Fig. 38, the area between source resonator 102S and device resonator 102D, par. 0490. Fig. 77, at the surface of source resonator 7714; Fig. 78, the proximity of source resonator 7804, pars. 0750, 0752];  
a rectifier [Fig. 40, AC/DC converter 2408S serves as a rectifier, pars. 0504, 0505. Also, Fig. 39, rectifier circuit 2404, par. 0500] coupled to the mains input terminals [Fig. 40, DC or AC source 2502, par. 0504]; and 
a wireless charger [Fig. 40, comprising power amplifier 2504, impedance matching 2402S, source resonator 102S, pars. 0490, 0504.  Fig. 77, source resonator 7712, 7714; Fig. 78, source resonator 7804] directly electrically connected to the rectifier [as shown in Fig. 40; also pars. 0750-0752], the wireless charger comprising: 
a ferrite core in proximity to the wireless charging area [pars. 0315, 0318], 
a transmitter coil [pars. 0315, 0318] wrapping around the ferrite core, and 
a driver [Fig. 44, supply/drive signals 4004] configured to receive a rectified voltage from the rectifier and to drive the transmitter coil at a switching frequency [par. 0504].
Kesler does not disclose: wherein the ferrite core comprises a base, a first leg having a first end in contact with a first portion of the base, and a second leg having a first end in contact with a second portion of the base, the first portion of the base located at a distance greater than o mm from the second portion of the base, the first leg having a second end proximate to the wireless charging area, the second leg having a second end proximate the wireless charging area, the first leg being separated from the second leg by air, and wherein the transmitter coil comprises a first winding wrapping around the first leg and a second winding wrapping around the second leg.
Kallman discloses: wherein the ferrite core [Figs. 13, transformer cores 1308, 1310; Fig. 14A, transformer core 1402] comprises a base, a first leg having a first end in contact with a first portion of the base, and a second leg having a first end in contact with a second portion of the base, the first portion of the base located at a distance greater than o mm from the second portion of the base, the first leg having a second end proximate to the wireless charging area, the second leg having a second end proximate the wireless charging area, the first leg being separated from the second leg by air, and wherein the transmitter coil comprises a first winding wrapping around the first leg and a second winding wrapping around the second leg [as shown in Figs. 13 and 14A; 1308, 1310, 1402; pars. 0020, 0117]. 
Kesler and Kallman are analogous wireless power transfer devices that utilize wire wrapped around a core(s). Kallman is evidence that it is common knowledge in the art to utilize a U transformer with windings on both legs, as recited, as a wireless power transfer device. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate Kallman’s teachings into Kesler, for the benefit of providing more consistent alignment (and therefore more reliable power transfer performance) between complementary transformer cores in different receiving devices [Kallman, par. 0116].
 Regarding claim 34, Kesler discloses the mains power fixture of claim 1, further comprising a cover [surface cover of the outlet shown in Figs. 77and 78] at least partially surrounding the wireless charging area [Fig. 77, source resonators 7712, 7714; par. 0750]. 
Regarding claims 35-36, Kesler and Beart discloses the mains power fixture of claim 31, but is silent on: wherein the cover/wireless charging area/surface comprises a magnet.  
Beart discloses an inductive power transfer device [pad 5] which utilizes magnetics to hold a chargeable device [mobile phone 1] to its surface [Fig. 2, col. 3 lines 55-61].
Kesler and Beart are analogous devices that recharge portable devices wirelessly. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize magnets with the wireless charging surface, as taught by Beart, with Kesler’s wireless charging wall fixture (e.g. Figs. 77, 78), for the benefit of being able to secure portable electronic devices while charging them as desired [e.g. see Beart, col. 3 lines 17-24]. 



Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesler 20120112532 as applied to claim 1 above, and further in view of Beart et al. US 7518337. 
Regarding claims 10-12, Kesler discloses the mains power fixture of claim 1, but is silent on: wherein the cover/wireless charging area/surface comprises a magnet.  
Beart discloses an inductive power transfer device [pad 5] which utilizes magnetics to hold a chargeable device [mobile phone 1] to its surface [Fig. 2, col. 3 lines 55-61].
Kesler and Beart are analogous devices that recharge portable devices wirelessly. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize magnets with the wireless charging surface, as taught by Beart, with Kesler’s wireless charging wall fixture (e.g. Figs. 77, 78), for the benefit of being able to secure portable electronic devices while charging them as desired [e.g. see Beart, col. 3 lines 17-24]. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesler et al. US 20120112532.
	Regarding claim 19 Kesler discloses the light switch of claim 16, including power and control circuitry 7808 of the source which may be integrated into the cover [par. 0750]; but does not explicitly disclose: further comprising … at least partially surrounding  the wireless charging area, wherein the controller is configured to: detect taps in the cover or the wireless charging area; and control the switch based on the detected taps.
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Utilizing a touch-based switch control is well-known in the art of controlling switches. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize a touch-based switch control as recited, for the benefit of sealing Kesler’s external outlet wall cover from dust entry, and to provide an easy to operate and modern, aesthetically pleasing appearance.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 31 have been considered but are moot because the new ground of rejection relies on a combination of references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The common knowledge stated in the previous action is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice. See MPEP § 2144.03 C. To the extent newly submitted claim 31 may constitute a potential traversal, evidence is provided in view of Kallman et al.  US 20170250578.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090127937, US 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - F 9:30 am to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859